Citation Nr: 1641664	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Anchorage, Alaska, Regional Office (RO).

In August 2015, the Veteran underwent a hearing with the undersigned Veterans' Law Judge.  A transcript of that hearing is included with this record.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated sleep apnea was aggravated by the Veteran's service-connected conditions of rhinitis and sinusitis.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea, secondary to rhinitis and sinusitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for sleep apnea, secondary to rhinitis and sinusitis.  For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence reveals the following:

The Veteran first applied for sleep apnea in January 2013.  Along with his claim, he submitted paperwork from the Alaska Regional Hospital, demonstrating his July 2001 diagnosis for mild sleep apnea, primarily seen as snoring.  This diagnosis occurred during the Veteran's time in service.

In July 2013, the Alaska Regional Hospital diagnosed the Veteran with obstructive sleep apnea.  In September 2013, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with sleep apnea.  The examiner concluded it was less likely than not that the Veteran's sleep apnea was related to service because she believed the Veteran's sleep apnea symptoms were, instead, related to his clinical allergies, rhinitis, and nasal stuffiness.

In August 2014, the Veteran's wife submitted a statement, detailing the Veteran's long history with snoring, problems sleeping, and the symptoms of what the Veteran's wife believed were sleep apnea.  In August 2015, the Veteran's mother-a licensed pediatric nurse-submitted a statement explaining that she believed her son's breathing and sleeping problems began as early as July 1994, when she first witnessed his symptoms during a family vacation.

In the August 2015 hearing, the Veteran and his representative detailed the Veteran's long history with sleeping difficulties and sleep apnea.  In 1996, the Veteran explained, he first experienced constant "draining" in his throat.  Since then, he had tried numerous steroids but to no avail.  Moreover, the Veteran suffered from sinus headaches, migraines, and feelings of constant "plugging" on the left-side.

The Board finds that service connection on a secondary basis is warranted for the Veteran's sleep apnea.  First, the Board finds the Veteran suffers from a current disability, and, second, the Veteran's sleep apnea was caused by or aggravated by the Veteran's rhinitis and sinusititis.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In reaching this conclusion, the Board finds the medical examiner's information probative.  Although the examiner found that the Veteran's sleep apnea was not related to service, she clearly and cogently explained how his service-connected conditions of sinusitis and rhinitis contributed to or aggravated his sleep apnea.  It is clear the examiner fully reviewed the Veteran's medical history and records, spoke with the Veteran about the claimed condition, and provided a fully articulated opinion supported by a reasoned analysis.  The examiner cited to several relevant factors, and looked at the Veteran's long history of respiratory and sleep issues.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the examiner's belief that his service-connected respiratory conditions caused or aggravated his sleep apnea highly probative.

ORDER

Service connection for sleep apnea, secondary to sinusitis and rhinitis, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


